Citation Nr: 1716509	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  15-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1958 to July 1962.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) for Oakland, California.

The Veteran testified before the undersigned at a Board videoconference hearing in February 2017.  A transcript of the hearing is of record.  The Board notes that during the videoconference hearing, the Veteran waived initial RO consideration of new evidence added into the file, specifically including medical evidence such as the supportive medical opinion submitted in March 2017 (discussed below).  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent and credible evidence shows that the Veteran has asbestosis that has been related medically to exposure to asbestos during service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, service connection for asbestosis, as due to exposure to asbestos, is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, guidance is provided in VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

M21-1 provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate), are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C.

The Court in Dyment v. West, 13 Vet. App. 141, 145(1999), found that provisions in former paragraph 7.68 of M21-1, Part VI (a predecessor to the current version contained in M21-1, Part IV, Subpart ii, Chapter 2, Section C), did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (2)(d).  These factors must be considered and addressed by the Board.  VAOPGCPREC 4-2000.

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In the current appeal, the Veteran contends that he has asbestosis as a result of exposure to asbestos in service.

First, the Board must consider whether the Veteran was exposed to asbestos during service.  In this regard, the Board notes that the Veteran's DD214 only shows that his military occupation specialty (MOS) was "Pipe-Fitter (ship & boat bldg & rep)."  In a June 2013 internal memorandum, the RO recognized that this MOS "indicates potential exposure to asbestos."  The Board also observes that the July 2013 VA examiner also remarked that the Veteran's claimed in-service exposure was "likely."  The Board finds that the Veteran's alleged exposure to asbestos during his military service is consistent with the circumstances of his service, and the Board finds the Veteran had military asbestos exposure.

In addition, there is significant competent medical evidence of record indicating that the Veteran has a diagnosis of asbestosis.  In May 2014, VA received pages from a January 2014 medical report from a Dr. Bruch that discusses review of the Veteran's medical records including the findings noted from a November 2011 CT scan of the Veteran's thorax.  Dr. Bruch explains that the Veteran's "current CT shows bilateral evidence of interstitial fibrosis, worse on the right than the left, and evidence of bilateral mild bronchiectasis.   These findings indicate a diagnosis of asbestosis" (emphasis added).  Dr. Bruch explains that "[t]here is nothing in his medical or prior history to indicate an alternate etiology for these abnormalities," and "[t]he presence of calcified pleural plaque is further evidence indicating an asbestos etiology."  Notably, Dr. Bruch specifically acknowledged the Veteran's "long history of smoking" and attributed the Veteran's "mild airway obstruction" to that separate etiology, while making clear that the Veteran has additional identifiable pulmonary findings attributable to a diagnosis of asbestosis.  The referenced November 2011 CT scan diagnostic imaging report has also been submitted into the record (in October 2013) and shows the impression of the diagnostic radiologist (Dr. Powers) that the findings were "CHARACTERISTIC OF THE VISUALLY EARLIEST IMAGING DIAGNOSIS OF ASBESTOSIS."

Following discussion of this case at the Veteran's February 2017 Board hearing, the Veteran submitted a March 2017 medical statement from a Dr. Littlejohn that states: "It is more than likely [the Veteran's] Emphysema/COPD was secondary to his work in an asbestos environment during his employment in the Navy."

The July 2013 VA examination report addressing this issue indicates (by marking a box) that the Veteran has been diagnosed with a respiratory condition, but then identifies the diagnosis as "Exposure to exposure."  The Board believes that it is reasonable to interpret this, in context, as intended to note the Veteran's exposure to asbestos, which is acknowledged and discussed by the examiner later in the report.  The report indicates that the Veteran described respiratory symptoms, but "denies having been given any diagnosis for this condition."  The report then goes on to essentially indicate that the Veteran has no significant manifestations of any lung disability, and that an August 2013 chest x-ray shows "Lungs and Pleural spaces are clear."  The VA examiner concluded that the "Veteran's exam in benign."  While acknowledging that the Veteran's "exposure to asbestos ... is likely," the examiner stated that "this does not translate to asbestosis."  The examiner remarked that "[e]nvironmental exposure to low levels of asbestos from naturally occurring sources or industrial emissions may increase the risk of malignant mesothelioma, but not asbestosis."  The examiner noted that the Veteran's subjective complaints may be consistent with "the earliest symptoms of asbestosis," but the examiner identified the symptoms that "may develop" in a patient "[a]s asbestosis progresses," and pointed out that "[t]he Veteran does not manifest any of these signs."  The VA examiner concluded that "the evidence does not support that the Veteran has developed asbestosis."  A September 2013 addendum to the report, following Pulmonary Function Testing, resulted in "no change to the original medical opinion."

The Board finds that there are conflicting indications in the medical evidence to the extent that the private opinions and the VA examiner disagree as to whether a diagnosis of asbestosis is warranted at this time.  The private providers considered the details of the pathological phenomena indicated on the Veteran's November 2011 CT scan as most likely representative of asbestosis (this is stated by Dr. Powers and Dr. Bruch directly, and is suggested by Dr. Littlejohn's conclusion).  The VA medical opinion does not discuss the CT scan findings, which had not been added to the record at the time of the July 2013 examination.  Moreover, the private medical evidence includes diagnoses of COPD (Chronic Obstructive Pulmonary Disease) and emphysema, whereas the July 2013 VA examination report makes clear that the VA examiner was unaware of these diagnoses (as the examiner marked checkboxes to indicate no history of any such diagnosis in the Veteran's case).  The Board finds that the private medical opinions in this case are probative in presenting competent medical impressions based upon objective medical evidence of record.  The Board finds that the requirement for a current diagnosis, for the purposes of establishing entitlement to service connection, does not require signs of progressive manifestations of asbestosis (as the VA examiner discussed the Veteran has not had); the Board finds that the private medical evidence identifying the likely onset of an asbestosis pathology in early stages constitutes sufficient diagnosis of the disability to satisfy that element of a service connection claim.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been diagnosed with asbestosis.

Thus, the only question remaining is whether the Veteran's current asbestosis is related to his in-service asbestos exposure.  The RO's October 2014 statement of the case stated that the Dr. Bruch opinion "notes you had four years of asbestosis [sic] during military service and 30 year work history at the U.S. Mint which also included substantial asbestosis [sic] exposure."  The RO calculated that the relative lengths of the in-service versus post-service work involving asbestos exposure made an asbestosis nexus to unlikely.  However, the Board does not find that the evidence preponderates against a finding of nexus in this manner.  First, the Board notes that the Dr. Bruch opinion states that "parts of" the Veteran's time working for the U.S. Mint involved asbestos exposure.  It is simply not clear what the relative exposure severity and risk profile for the post-service exposure relative to the earlier in-service exposure would look like, nor is it clear that a meaningful reconstruction of the likely exposure quantities and etiological significances of various factors could be reasonably accomplished through additional development at this time.  Notably, the March 2017 private medical opinion of Dr. Littlejohn finds a nexus between the Veteran's asbestosis-related diagnoses and his in-service exposure; there is no contrary evidence of record regarding the nexus questions, and no competent medical evidence of record suggests that post-service exposures are a more likely cause of the Veteran's current asbestosis / asbestos-related lung disability.  The Board finds that the evidence does not preponderate against the claim, and it is reasonable to resolve the doubt in the Veteran's favor to find that the Veteran's diagnosis of asbestosis is at least as likely as not etiologically linked to his asbestos exposure during military service.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for asbestosis is warranted.  Consequently, the Veteran's appeal is granted.


ORDER

Entitlement to service connection for asbestosis is granted.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


